Title: To Alexander Hamilton from Colonel Charles Armand, 21 August 1779
From: Armand, Charles
To: Hamilton, Alexander


[Kingsbridge, New York] this 21st day of august 1779
Monsieur,
Je suis arrivé hier au soir d’aupres de kingbridge; le gnl. howe desirant avoir des nouvelles sures de l’ennemy je me suis trouvé obligé de faire unne tres longue marche, par ces raisons je n’ai reçu vôttre lettre que ce matin et je m’empresse d’y repondre.
Mr. de wanderburgh consent dites vous que le jugement de la Court martialle soit fait sur le rapport de la Cour d’enquiery. Vous me faittes l’amitié de me demander si je suis dans le même sentiment. Jusqu’a cet instant les termes me paroissent asséz egaux exception faitte cependant que j’ai l’humilliation de me voir continuellement aux vollontés du sieur wanderburgh; que je n’estime pas du tout. Mais cette cour martialle m’oblige a unne condition qui dans la minute me fait voir en publique comme l’esclave de Mr. de wanderberg. Cette condition est que pendant les procedés de la cour, je dois me considerer comme aux arrêts et par consequent ne pas continuer de commander mon corps, tandis que le sieur de wanderberg a la permission de faire l’homme de consequence et semble me punir comme il lui plait. De cette instance qui lorsceque mon corps n’ettoit pas devant l’ennemy ne pouvoit qu’êttre desagreable mais, qui dans le moment tend a me deshonorer, je me trouve obligé d’attendre des ordres precis de son excellence pour laisser mon Commendement car il n’a jamais etté d’usage dans aucunnes armée du monde, que la querelle d’un officier respectable avec un polisson comme mr. de wanderburgh enleva le commendement du premier sans scavoir le quel des deux a raison. Cependant en attendant unne decision je resterai a un poste moins avancé. Voici mon vray sentiment sur cette histoire et je le dirai tout aussi aisement en publique que dans cet instant je le confie a vôttre amitié.
1. Mr. de wanderburg est un pollisson, non pas parceque mr. son fils qui en est un auttre m’a insulté, mais parceque il soutient l’insulte de son fils comme si il avoit fait unne tres belle action.
2. Je suis francois, on les hait, l’on aime a les pendre dans ce pays ici, a l’exception de deux ou trois, que la politique souvent injuste ou aveugle en pareil Cas a ellevés pour avoir le droit d’humillier les auttres. Plus nous servons, mieux nous servons, et plus cruels sont les procedés d’un peuple trop jeune encore pour se servir avec adresse du masque politique nécéssaire pour cacher sa haine naturelle. Trop d’exemples jusqu’a ce jour, ont ettés de malheureux presages de ce que nous devons ésperer a l’avenir. Vous scavés vous même mon ami, ces choses-la aussi bien que moi. Vous scavés tres bien que Contre l’usage de toutes les nations a droit égal l’étranger est condamné dans celle-ci. Ceci est la plus grande faveur qui lui soit faitte: comme moi—je m’attends a la moindre, je vous previens que je ne puis laisser un instant le Commendement de ma troupe, qu’en quittant vôttre service.
Je ne me mêle plus en rien de l’affaire de Mr. de wanderburgh, qu’il fasse ce qu’il poura, ce qu’il voudra; c’est un êttre que je meprise beaucoup trop pour me mettre sur un pied d’egallité avec lui dans quelque temps et circonstances que ce soit.
Si unne cour martialle me casse, je serai cassé; si elle me blame je serai blamé; mais sans êttre ni cassable, ni blamable.
Du reste les bontés dont son Exellence m’a honoré, le respect dont je suis penetré pour lui, et le plaisir d’avoir acquis en vous un ami veritable, me seront toujours un Excuse honorable d’avoir sejourné aussi longtemps dans un pays dont le premier principe est la haine qu’il porte au mien.
J’attend avec impatiance la fin de cette histoire et me soumet aux ordres, desirs, jugement de son exellence le gnl.
Je suis tres faché que le gnl. howe puisse immaginer que j’ aye meritté que l’on m’otat mon commandement lorsceque je suis devant l’ennemy. J’ai des preuves comme quoi lui-même ne le desire pas.
Mon infanterie s’est comporté avec beaucoup de bravouere il y a deux jours; la cavallery n’avoit pas occasion de donner. Les toris font beaucoup de ravages ici, hier ils ont enlevé un de mes hommes avec le cheval du capt. berth, j’ai arreté l’homme ches lequel le coup s’est fait, qui y ettoit present et qui non seulement l’a laissé faire mais n’est pas venu nous avertir. C’est un toris de reputation.
J’ai l’honneur d’êttre avec l’attachement et la consideration la plus sincere
Mon cher Colonel vottre tres obeissant serviteur
Armand.
Je vous prie de me renvoyer cette lettre, et celle du gnl. Sullivan que vous avés depuis longtemps.
Vous ne dirés pas que ceci soit vivacité sans Consideration, car vous scavés vous meme que ce wanderburgh m’a caussé assé de trouble et que ce qu’il y a de plus plaisant est que il en a tiré le droit d’unne insulte que son fils m’avoit fait. D’appres cet exemple, il ne depend donc plus que du premier venu d’otter le commendement de quelque officier que ce soit.
Prenés guarde, mon cher Cnl. que dans le tableau general que je vous fais des sentiments de vôttre nation pour la mienne je ne comprends pas les gens bien nés et de bonne education, ceux qui scavent que le droit d’un homme est le droit de touts, sans consideration pour le pays dont il est, adieu—
As perhaps it is necessary that I give my consent in english, for be trayed without a new examination of the witness, and upon the proceedings of the Court of enquiry, this is to certify that I give my consent and approbation, to every things that you Cnl. hamilton shall consent to in my name and shall do, in the same.
Armand.
